The opinion of the court was delivered by
Johnson, P. J. :
The first error complained of by plaintiff in error is, that the district court erred in overruling the demurrer of the defendant below to the evidence of the plaintiffs below on the trial of said cause. The evidence on behalf of plaintiffs below consisted principally of the file papers and the docket of the justice of the peace in the case of Davidson & Williams against the Flint & Walling Manufacturing *609Company, in a proceeding in garnishment where the plaintiff in error was the garnishee. The docket of the justice shows the title of the action, the number of the case, the date of the filing of the bill of particulars, the affidavit for garnishnfent summons by plaintiffs, the issuing of summons, also the issuing of garnishment summons and the return of the constable indorsed thereon, showing the service of .the garnishment summons on John B. Vincent, and the return of the summons indorsed by the constable, showing that service could not be had on the defendants in the action in the county, the answer of the garnisliee, the continuance of the cage for publication notice on the Flint & Walling Manufacturing Company, the proof that publication notice had been made, the trial of the case, judgment of the justice finding that John B. Vincent had $375 in his hands of money belonging to the defendant, and the judgment against defendant for $125 and costs of suit, taxed at. $6, and an order on the garnishee to pay into court, out of the money in his hands belonging to the defendant, the amount of judgment and costs. The evidence also shows that the judgment and costs had not been paid. While the docket entries made by the justice were not as full and complete as the journals of a court of record should be, yet they showed upon the whole such proceedings had been had as gave the justice of the peace jurisdiction over the subject-matter and the parties, and the judgment of the justice of the peace was valid.
The contention of the plaintiff in error is, that the justice of the peace never had any jurisdiction over him as garnishee ; that the answer made by him under oath was sworn to before the county clerk, and that the garnisee did not appear before the justice and *610answer under oath all questions put to him touching the property of every description and credits of the defendant in his possession or under his control. The records show that he did appear before the justice, and he made answer under oath, and he is bound by his answer. If he desired to make further or different answer, to show in what manner he held the money of the defendant, it was his duty to make his statement full and complete ; if he was satisfied with the answer made by him under oath, he was bound by it. The filing of the bill of particulars before the justice of the peace was the first step towards bringing the action, and the bill of particulars shows that it was an action within the jurisdiction of the justice, and therefore he docketed the case and issued the summons to the defendant. The plaintiff at the same time filed an affidavit for a garnishment summons, setting forth that they had good reason to believe and did believe that John B. Vincent, within the county of Reno, where the action was brought, had property, money, goods, chattels, credits and effects in his hands or under his control belonging to the defendant, and that the defendant was justly indebted to them in the sum of $125 over and above all legal set-offs, and that the plaintiffs had good reason to believe and did believe that they would lose the same unless a garnishment; summons should issue to John B. Vincent. Upon the making and filing of this affidavit, the justice was authorized to issue a garnishment summons to John B. Vincent, and upon the service of this garnishment summons upon him the justice obtained jurisdiction over him personally. A justice of the peace is one of the judicial officers provided for by the constitution of this state, and is to have such jurisdiction as may be conferred *611upon him by law. The legislature, under the constitution, has conferred jurisdiction upon justices of the peace within their respective counties to the extent of $300 in civil actions, and within that jurisdiction conferred upon them authority to proceed against persons having property in their possession or under their control belonging to a debtor by garnishment proceedings, and when the necessary facts are brought properly before a justice of the peace jurisdiction attaches. "The power to determine a case is’ jurisdiction ; and is coram judice whenever a case is presented which brings the power into action.” In this case it clearly appears that the law has given the justice power to entertain" this case, and the necessary proceedings were had that brought that power into action, and the jurisdiction had attached, and the right to hear and determine was perfect, and the decision of every question after the justice had acquired jurisdiction was valid and [binding upon all persons interested until reversed or set aside by some proper proceeding for that purpose before some court authorized to review and set the same aside. The orders, judgments and findings of the justice could not be questioned or disregarded in a collateral proceeding.
In the case of Sheldon v. Newton, 3 Ohio St. 496, the court says :
"A settled axiom of the law furnishes the governing principles by which these proceedings are to be< tested. If the court had jurisdiction of the subject-matter and the parties, it is altogether immaterial how' grossly irregular or manifestly erroneous its. proceedings may have been ; its final order cannot be regarded as a nullity, and cannot therefore be collaterally impeached.”
*612In the case of McCormick v. Sullivant, 10 Wheat. 196, Washington, J., speaking for the court, says :
“The courts of the United States are courts of limited, but not of inferior jurisdiction. If the jurisdiction be not alleged in the proceedings, their judgments and decrees may be reversed for that cause on a writ, of error and appeal; but, until reversed, they are conclusive evidence between parties and privies.”
When the jurisdiction, even of a limited court, is once established, it is entitled to the same presumptions in favor of its acts as a superior one, and subsequent irregularities will not render its proceedings void. Jurisdiction having been acquired, the proceedings are not subject to collateral attack.
The final error complained of by plaintiff in error is in the order of the court sustaining the demurrer of the plaintiffs below to the evidence of the defendant below and discharging the jury and rendering judgment for plaintiffs below. The defendant below tried its case on the theory that it could attack the judgment and proceedings in the justice’s court and have them declared void in this collateral proceeding. The first assault made on the proceedings had in the justice’s court was on motion made by counsel for the defendant in the original case before said justice to vacate the judgment rendered by the justice in the original garnishment proceedings. The attorneys for both parties appeared before the justice of the peace and argued the motion to vacate the judgment, which motion was overruled, and attorneys for the defendant in the original suit duly excepted. They then filed a motion to amend the record, which motion was also overruled, and they duly excepted. Neither defendants in the original suit, nor the garnishee, attempted to have the judgment of the justice reversed, vacated or *613set aside in any proceeding whatever. They simply refused to pay the judgment or respect the order of the. justice to pay the money into court, and when this suit was instituted to recover the amount of judgment, with costs, the defendant below sought to have the judgment and proceedings had before the justice of the peace held void. The record shows such proceedings as the justice of the peace was authorized' under the law to entertain and render judgment in, and, having done so, it is conclusive on all parties in interest. There could be no defense to the judgment and order of the justice, and no other judgment could be rendered than for the plaintiff below. There was no prejudicial error in sustaining the demurrer and discharging the jury, and entering judgment for the plaintiffs below. The court could have sustained the plaintiff’s demurrer, and ordered the jury to return a verdict for the plaintiffs below, and perhaps this would have been the proper thing to do, .but where no other judgment could legally be rendered than for the plaintiff's below, it was immaterial whether it was on a verdict of the jury ordered by the court or whether it was one ordered by the court after all the evidence was before it.
The judgment of the district court is affirmed.
All the Judges concurring.